                                                   THE HONORABLE RONALD B. LEIGHTON
 1

 2

 3

 4

 5

 6                                 U.S. DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7
     DOUGLAS FERRIE, an individual,
 8
                                                       NO. 3:19-cv-05798-RBL
 9
                              Plaintiff,
                                                       STIPULATED MOTION AND ORDER
10                                                     TO STAY PROCEEDINGS PENDING
            vs.
                                                       MEDIATION
11
     WOODFORD RESEARCH, LLC, a Kentucky
12   limited liability company; HUBERT SENTERS,
     an individual; KAREN ARVIN, an individual;
13
     ROSS GIVENS, an individual; JARED
14   CARTER, an individual; DPT INNOVATIONS,
     LLC d/b/a ARBITRAGING.CO, a
15   foreign company; DAVID PETERSON a/k/a
     JEREMY ROUNSVILLE, an individual;
16   HORIZON TRUST COMPANY, LLC, a foreign
17   limited liability company; GREG HERLEAN,
     an individual; DANIEL ENSIGN, an individual;
18   INFOGENESIS CONSULTING GROUP, LLC;
     a Nevada limited liability company; KURT F.
19   WEINRICH, SR., an individual,
20                            Defendants.
21

22

23          Plaintiff, Douglas Ferrie, and Defendants, Woodford Research LLC, Hubert Senters,

24   Karen Arvin, Ross Givens, Jared Carter, Horizon Trust Company LLC, Greg Herlean,

25   Infogenesis Consulting Group LLC, and Kurt Weinrich, Sr., by and through their counsel, have

26   been conferring and have determined that their dispute is amenable to mediation. As such,

27
                                                                  TERRELL MARSHALL LAW GROUP PLLC
     STIPULATED MOTION AND ORDER TO STAY                                 936 North 34th Street, Suite 300
                                                                        Seattle, Washington 98103-8869
     PROCEEDINGS PENDING MEDIATION - 1                                TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05798-RBL                                              www.terrellmarshall.com
 1   pursuant to LCR 10(g) and 39.1(c)(1) they now jointly seek a short stay of proceedings to allow
 2   the mediation to take place. This District encourages early and less expensive approaches to
 3   resolving disputes, finding that “the use of alternative dispute resolution procedures promotes
 4   timely and affordable justice while reducing calendar congestion.” LCR 39.1(a)(1); see also 28
 5   U.S.C. § 651, et seq.
 6          “The power to stay proceedings is incidental to the power inherent in every court to
 7   control the disposition of the causes on its docket with economy of time and effort for itself, for
 8   counsel, and for litigants.” Landis v N. Am. Co., 299 U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed.
 9   153 (1936). In exercising this power, the Court must “weigh competing interests and maintain
10   an even balance.” Id. at 255. Five factors inform the Court’s decision: (1) the plaintiff’s
11   interests in proceeding expeditiously with the action balanced against prejudice to the plaintiff
12   resulting from the delay; (2) the burden on defendants; (3) the convenience to the Court; (4) the
13   interests of any non-parties to the civil litigation; and (5) the public interest. Koulouris v.
14   Builders Fence Co., 146 F.R.D. 193, 194 (W.D. Wash. 1991).
15          Here, the Parties move jointly to stay proceedings until mid-December pending the
16   outcome of a good-faith attempt to resolve or narrow their dispute with the help of a mediator.
17   Many defendants have not yet answered,1 discovery has not yet commenced, and no trial date
18   has been set. Under these circumstances, neither Plaintiff nor the moving Defendants will be
19   prejudiced or unduly burdened by the requested stay. Further, mediation has the potential to
20   save the Court time and promote judicial efficiency. Finally, the moving parties are aware of
21   no non-parties with particular interests that would be impacted by the stay. Plaintiff and the
22   moving Defendants therefore respectfully request that the Court vacate the pending deadlines
23

24

25   1
      Defendants Woodford Research, LLC, Hubert Senters, Karen Arvin, Ross Givens, and Jared
     Carter filed an Answer with Affirmative Defenses to Plaintiff’s complaint on September 30,
26
     2019. Dkt. # 12.
27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     STIPULATED MOTION AND ORDER TO STAY                                      936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     PROCEEDINGS PENDING MEDIATION - 2                                     TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05798-RBL                                                   www.terrellmarshall.com
 1   and stay proceedings until December 20, 2019. If no resolution is achieved, the Parties will
 2   advise the Court and seek a status conference.
 3          RESPECTFULLY SUBMITTED AND DATED this 15th day of November, 2019.
 4
      TERRELL MARSHALL LAW                            RUSSELL LAW OFFICES
 5     GROUP PLLC

 6    By: /s/ Beth E. Terrell, WSBA #26759            By: /s/ Robie G. Russell, WSBA #20579
         Beth E. Terrell, WSBA #26759                    Robie G. Russell, WSBA #20579
 7       Email: bterrell@terrellmarshall.com             Email: robielaw@gmail.com
         936 North 34th Street, Suite 300                77 South Main Street
 8
         Seattle, Washington 98103-8869                  Seattle, Washington 98104-2513
 9       Telephone: (206) 816-6603                       Telephone: (206) 621-2102
         Facsimile: (206) 319-5450
10                                                    Attorneys for Defendants InfoGenesis
         David C. Silver                              Consulting Group, LLC and Kurt F.
11       Email: dsilver@silvermillerlaw.com           Weinrich, Sr.
         Jason S. Miller
12
         Email: jmiller@silvermillerlaw.com
13       Todd R. Friedman
         Email: tfriedman@silvermillerlaw.com
14       SILVER MILLER
         11780 West Sample Road
15       Coral Springs, Florida 33065
16       Telephone: (954) 516-6000

17    Attorneys for Plaintiff

18    K&L GATES LLP                                   WALTERKIPLING PLLC
19    By: /s/ Aaron E. Millstein, WSBA #44135         By: /s/ Marjorie A. Walter, WSBA #40078
20       Michael D. McKay, WSBA #7040                    Michael E. Kipling, WSBA #7677
         Email: mike.mckay@klgates.com                   Email: mike@walterkipling.com
21       Aaron E. Millstein, WSBA #44135                 Marjorie A. Walter, WSBA #40078
         Email: aaron.millstein@klgates.com              Email: marjorie@walterkipling.com
22       Daniel-Charles V. Wolf, WSBA #48211             1546 NW 56th Street, Suite 735
         Email: dc.wolf@klgates.com                      Seattle, Washington 98107
23       925 4th Avenue, Suite 2900                      Telephone: (206) 545-0347
24       Seattle, Washington 98104-1158
         Telephone: (206) 623-7580                    Attorneys for Defendants Greg Herlean and
25                                                    Horizon Trust Company LLC
      Attorneys for Defendants Woodford
26    Research, LLC, Hubert Senters, Karen Arvin,
      Ross Givens, and Jared Carter
27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     STIPULATED MOTION AND ORDER TO STAY                                  936 North 34th Street, Suite 300
                                                                         Seattle, Washington 98103-8869
     PROCEEDINGS PENDING MEDIATION - 3                                 TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05798-RBL                                               www.terrellmarshall.com
                                                ORDER
 1

 2          IT IS SO ORDERED that the pending deadlines are vacated, and proceedings are stayed

 3   until December 20, 2019, at which time the parties will advise the Court and seek a status

 4   conference.
 5

 6          Dated this 15th day of November, 2019.

 7

 8
                                                         A
                                                         Ronald B. Leighton
                                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     STIPULATED MOTION AND ORDER TO STAY                                  936 North 34th Street, Suite 300
                                                                         Seattle, Washington 98103-8869
     PROCEEDINGS PENDING MEDIATION - 4                                 TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05798-RBL                                               www.terrellmarshall.com
